Citation Nr: 0106501
Decision Date: 01/24/01	Archive Date: 03/12/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-16 162	)	DATE JAN 24, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to July 1, 1997 for a 40 percent evaluation for residuals of a fracture of the right malar bone with sensory disturbance and loss of all teeth.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to December 1945.  These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO), which denied the benefits sought on appeal.


FINDINGS OF FACT


1.  In March 1998, the veteran filed a claim seeking a compensable disability evaluation for service-connected residuals for a fracture of the right malar bone with sensory disturbance with loss of all teeth.  

2.  The veteran underwent excision of torus mandibularis, bilateral, excision of exostosis of posterior maxilla, bilateral and placement of a palatal stent with palatal screw and tissue conditioner in the stent in April 1997.  In August 1998, the veteran was shown to have loss of all teeth due to maxillary fracture and it was indicated that he did not have the ability to utilize prosthetic replacements.  

5.  In September 1998, the RO assigned a 40 percent disability evaluation for service-connected residuals of a fracture of the right malar bone with sensory disturbance, effective July 1, 1997.

6.  In a February 1990 rating decision, the RO denied the veterans claim of entitlement to service connection for a nervous disorder.

7.  The evidence associated with the claims file subsequent to the ROs February 1990 rating decision is not so significant that it must be considered to decide fairly the merits of the veterans claim.

CONCLUSIONS OF LAW

1.  The evidence does not satisfy criteria for an effective date prior to July 1, 1997 for a 40 percent disability evaluation for residuals of a fracture of the right malar bone with sensory disturbance and loss of all teeth.  38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).

2.  The ROs February 1990 decision denying entitlement to service connection for a nervous disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000);  38 C.F.R. §§ 20.302, 20.1103 (2000).  

3.  The evidence received subsequent to the ROs February 1990 denial is not new and material, and the requirements to reopen the claim of entitlement to service connection for a nervous disorder have not been met.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to an effective date for residuals of a fracture of the right malar bone with sensory disturbance and loss of all teeth prior to July 1, 1997.  He also requests the Board to reopen a claim of entitlement to service connection for a nervous disorder.   

Entitlement to an effective date for a 40 percent evaluation for residuals of a fracture of the right malar bone with sensory disturbance and loss of all teeth, prior to July 1, 1997.  

The veteran claims entitlement to an effective date for residuals of a fracture of the right malar bone with sensory disturbance and loss of all teeth, prior to July 1, 1997. The statutory and regulatory provisions specify that unless otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimants application. 38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).

Section 5110(b)(2) of title 38 of the United States Code specifically provides otherwise by indicating that, in cases involving a claim for an increased evaluation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if the claim is received within one year from such date.  See also 38 C.F.R. § 3.400(o)(2) (which provides that, if the claim is not received within 1 year from such date, the effective date is the date of receipt claim); Harper v. Brown, 10 Vet. App. 125, 126-127 (1997) (holding that 38 C.F.R. § 3.400(o)(2) is applicable only where the increase in disability precedes the filing of the claim and the claim is received within one year of the increase).

In a September 1998 rating decision, the RO granted a temporary 100 percent total evaluation for a period of convalescence due to the veterans service-connected residuals of a fracture of the right malar bone with sensory disturbance with loss of all teeth, effective from April 23, 1997 to July 1, 1997 and a 40 percent disability evaluation effective from July 1, 1997.  The veteran claims that the effective date of the assignment of the 40 percent evaluation should go back to service, as he asserts that he has had sensory disturbance and loss of all teeth since his period of service.  However, the evidence in this case does not support the grant of an effective date prior to July 1, 1997.

In a March 1998 VA Form 21-4138 (Statement In Support of Claim), the veteran requested an increased disability evaluation for service-connected residuals of a fracture of the right malar bone, with sensory disturbance and loss of all teeth, for which the RO had previously assigned a noncompensable disability evaluation.  The veteran also requested the RO to obtain VA outpatient treatment records from the VA Medical Center (VAMC) in Murfreesboro, Tennessee.  These treatment records were obtained and associated with the claims file.  These records showed that in April 1997, the veteran was notified that he needed to undergo a maxillary alveoloplasty before his new dentures could be made.  The veteran was hospitalized and underwent surgery for excision of torus mandibularis, bilateral, excision of exostosis of posterior maxillar bilateral, placement of a palatal stent with palatal screw and tissue conditioner in the stent.  The veteran was seen in June 1997 for follow up care and it was indicated that the veteran had healed ulcers on bilateral palate with no erythema, swelling or pain.  Accordingly, the RO assigned a temporary total disability evaluation from April 23, 1997 through the end of June 1997 for a period of convalescence following the veterans April 1997 surgery pursuant to 38 C.F.R. § 4.30 (2000).  

It is clear that the RO correctly characterized the veterans April 1998 statement as a request for a compensable disability evaluation for service-connected residuals of a fracture of the right malar bone, with sensory disturbance and loss of all teeth.  The question before the Board is whether entitlement to a compensable disability evaluation for the veterans service-connected residuals of a fracture of the right malar bone, with sensory disturbance and loss of all teeth was ascertainable prior to the date the RO received the veterans April 1998 claim, and if so, whether the veterans April 1998 claim was received within a year of the ascertainable increase.  If the evidence does not satisfy these requirements, there is no other provision upon which the Board may award the veteran an earlier effective date for his compensable disability evaluation.

In its September 1998 decision, the RO based it decision to assign a compensable, 40 percent disability evaluation for service-connected residuals of a fracture of the right malar bone with sensory disturbance and loss of all teeth primarily based on VA outpatient treatment records dated April 1997 to April 1998 and on an August 1998 VA dental examination report.  Although the RO also considered service medical records dated July 1943 to December 1945 and a May 1998 VA examination report, it placed greater weight on the August 1998 VA examination report.

After reviewing the record, the Board concludes that the August 1998 VA dental examination report is the most telling with regard to the severity of the veterans service-connected residuals.  The August 1998 VA examination report reflects that all of the veterans maxillary teeth had been removed as a result of in-service trauma and after inter jaw fixation for a period of more than 6 weeks.  The examiner gave the veteran the following diagnoses and made the following findings: (1) Loss of all teeth due to the event of maxillary fracture in combat/combat training situation; records indicate that this was the case and that interjaw fixation lasted up to 6 weeks; (2) The veteran does not have the ability to utilize prosthetic replacements, and is therefore severely handicapped to chew and enunciate words adequately and (3) mild right temporomandibular joint pain dysfunction syndrome most likely due to overclosure of the jaws.  

The record reveals that prior to August 1998, the veteran was not shown to have difficulty with the maxilla or mandible (VA examination March 1964) and it was indicated that he would be able to benefit from prosthetic replacements.  In November 1988, the veteran was fitted for full upper and partial lower dentures.  In April 1997 the veteran was advised that he would need surgery prior to the construction of new dentures.  The veteran underwent surgery and he was seen for follow-up from May to June 1997.  During this time, he was noted to have tenderness to palpation of the anterior maxillary vestibule and ulcerations in his mouth.  Then, in August 1998 it was indicated that the veteran would not be able to utilize prosthetic replacements.  In light of these facts, the Board believes that an increase in the veterans service-connected residuals of a fracture of the right malar bone with sensory disturbance and loss of all teeth was not ascertainable until 1998, when the RO received the veterans surgical records and the August 1998 VA dental examination report.  Based on this finding, the provisions of 38 C.F.R. § 3.400(o)(2) are inapplicable and an effective date prior to July 1, 1997 may not be assigned.  The veterans claim for an earlier effective date must therefore be denied.

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a nervous disorder.

The veteran also requests the Board to reopen his claim of entitlement to service connection for a nervous disorder on the basis that he has submitted new and material evidence not only sufficient to reopen his claim, but also sufficient to grant service connection.  The Board observes that the veterans claim of entitlement to service connection for a nervous disorder was last considered and denied by the RO in a February 1990 rating decision.  Historically, the veterans claim for service connection for a nervous disorder has been denied by numerous RO decisions dating from June 1960 to January 1990 and by the Board in a February 1961 decision.  The veterans claim was denied because there was no evidence of record linking, or suggesting a link between his nervous disorder/chronic brain syndrome diagnosed after his discharge from service and his period of service.  The evidence showed that during service, the veteran was struck in the face and head by a falling ramp.  While the veteran underwent extensive treatment, he was not shown to have cranial pressure and there was no evidence of brain damage.  The evidence showed that following the injury, the veteran experienced recurrent symptoms such as confusion, insomnia, forgetfulness and clumsiness in handling familiar articles, with continuity of symptoms and progression in severity.  Thereafter, the veteran underwent a satisfactory post-service adjustment for a period of approximately five years until he experienced a period of following marital discord.  The veteran was not diagnosed with chronic brain syndrome until approximately 1959, more than 13 years following his discharge from service.  As such, the RO concluded that service connection was not warranted.   

The law provides that a notice of disagreement (NOD) must be filed within one year from the date of mailing of notice of the result of an ROs decision in order to initiate an appeal of the determination.  38 U.S.C.A. § 7105(a), (b)(1) (West 1991 & Supp. 2000).  If an NOD is not filed within the prescribed period, the decision becomes final.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2000).  In this case, the veteran did not file an NOD after the ROs February 1990 rating decision.  Therefore, the February 1990 RO decision is final and is not subject to revision upon the same factual basis.  See 38 U.S.C.A. § 5108; C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2000).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.156, 20.1105 (2000).  
Until recently, the method of reviewing a final decision based on new and material evidence was potentially a three-step process.  See Elkins v. West, 12 Vet. App. 209, 214-9 (1999).  First, the Board had to determine whether the evidence submitted since the prior decision was new and material, which will be discussed below.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  Second, if new and material evidence had been presented, the claim was reopened and must be considered based upon all the evidence of record, to determine whether it was well grounded.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim was well grounded, the VA must comply with the duty to assist in the development of the claim under 38 U.S.C. § 5107(a), and then readjudicate the claim on the merits on the basis of all evidence of record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the three-step analysis set forth in Elkins), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second and third steps became applicable only when each preceding step was satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

Recent legislation has significantly impacted the new and material analysis, as well as claims for service connection in general, in that a well-grounded claim is no longer required.  The Board notes that on November 9, 2000, the President signed the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the Act), which removed the requirement that a veteran submit a well-grounded claim.  The new law affects claims pending on or filed after the date of enactment (as well as certain claims which were finally denied during the period from July 14, 1999, to November 9, 2000).

Nonetheless, the question of whether evidence is new and material is still analyzed under 38 C.F.R. § 3.156(a) (2000), and requires a three-step analysis.  The first step requires determining whether the newly presented evidence bears directly and substantially upon the specific matter under consideration, i.e., whether it is probative of the issue at hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when it tend[s] to prove, or actually prov[es] an issue.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Blacks Law Dictionary 1203 (6th ed. 1990).  Second, the evidence must be shown to be actually new, that is, not of record when the last final decision denying the claim was made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and final question is whether the evidence is so significant that it must be considered in order to fairly decide the merits of the claim.  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need not mean that the evidence warrants a revision of the prior determination, but is intended to ensure the Board has all potentially relevant evidence before it.  See Hodge, 155 F.3d at 1363, citing Adjudication; Pensions, Compensation, Dependency: New and Material Evidence; Standard Definition, 55 Fed. Reg. 19088, 19089 (1990).  New evidence will be presumed credible at this point solely for the purpose of determining whether a claim should be reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all three tests are satisfied, the claim must be reopened.

In the case at hand, pertinent evidence associated with the claims file since the ROs February 1990 denial includes (1) service medical records dated December 1945; (2) VA outpatient treatment records dated May 1990 to March 1991; (3) a VA hospitalization record dated in March 1991; (4) a VA Form 21-2680 (Examination For Housebound Status Or Permanent Need For Regular Aid And Attendance) dated in March 1991; (5) VA outpatient treatment records dated September 1995 to February 1998; (6) a VA examination report dated in May 1998, and (7) a VA examination report dated in August 1998.  

Collectively this evidence shows that the veteran was not noted to have a nervous disorder upon his discharge from service in 1945.  From May 1990 to February 1998 the veteran received treatment for multiple disorders and was diagnosed variously with anxiety, bipolar schizophrenic depressive anxiety disorder, and depression disorder.  

The Board finds that with the exception of service medical records dated in 1945, the evidence submitted since the ROs February 1990 denial is neither cumulative nor redundant of evidence previously submitted to agency decisionmakers.  As such, the Board concludes that the evidence is new.  However, the Board also finds that most of the newly considered evidence is not material as that term is defined.  Most of this evidence does not bear directly and substantially upon the specific matter under consideration, in that it does not address the etiology of the veterans nervous disorder and there is no medical opinion relating the veterans current nervous disorder to his period of service or to any incident in service.  Thus, there is no evidence beyond the veterans contentions suggesting a link between his current nervous disorder and his period of service.  As the veteran is a layperson with no medical training or expertise, his contentions, alone, do not constitute competent medical evidence to warrant reopening his claim.  See Brewer v. West, 11 Vet. App. 228 (1998); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that laypersons are not competent to offer medical opinions).  Thus, the Board does not find the evidence to be so significant that it must be considered to decide fairly the merits of the claim and the veterans claim must be denied.


ORDER

Entitlement to an effective date for a 40 percent evaluation for service-connected residuals of a fracture of the right malar bone with sensory disturbance with loss of all teeth prior to July 1, 1997 is denied.

New and material evidence not having been submitted, the veterans claim of entitlement to service connection for a nervous disorder is denied.  

		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


  
